Citation Nr: 9918054	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-45 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include whether new and material evidence 
has been presented to reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSESES AT HEARING ON APPEAL

Appellant, and friend


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1970 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 letter, in which the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for PTSD.  In an April 1998 
rating decision, the RO reopened the claim for service 
connection for PTSD, but denied the claim on the merits.


FINDINGS OF FACT

1.  In a decision issued in February 1989, the RO denied 
service connection for PTSD on the basis that the evidence of 
record did not establish a diagnosis of PTSD.  The appellant 
failed to appeal the denial, and that decision is final.

2.  Additional evidence since the RO's February 1989 decision 
is new and material inasmuch as it includes private medical 
evidence of a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The RO's February 1989 rating decision wherein service 
connection for PTSD was denied is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1998).

2.  The evidence submitted by the appellant is new and 
material and serves to reopen his claim for service 
connection for PTSD.  38 U.S.C.A. §§ 1154(b), 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his PTSD stems from his exposure 
to stressors while serving in the Republic of Vietnam during 
the Vietnam War.  He originally filed his claim for service 
connection in September 1987.  The RO, in a February 1989 
decision, denied service connection for PTSD on the basis 
that the evidence of record failed to show a diagnosis of 
PTSD.  The appellant was provided notice of this rating 
decision, but he failed to appeal.  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a)(1998).  Accordingly, the Board, in its independent 
review of the case, finds that the appellant's claim was 
finally denied in the RO's February 1989 rating decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
the new and material standard must be applied with respect to 
the adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet.App. 216, 
220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 (1992).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A claim for 
PTSD is well grounded where an appellant submits (1) medical 
evidence of a current disability; (2) evidence, lay or 
otherwise, of an in- service stressor; and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Cohen v. Brown, 10 Vet. App 128 (1997).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Subsequent to the RO's February 1989 decision, the appellant 
has submitted private medical reports from Albert Zbic, 
Psy.D, and Melissa Farmer, PH.D, which reflect a current 
diagnosis of PTSD.  The Board agrees with the RO that this 
evidence constitutes new and material evidence inasmuch as it 
includes private medical evidence of a diagnosis of PTSD.  
Accordingly, his claim for service connection for PTSD is 
reopened.

However, eligibility for PTSD service connection award 
requires (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  Cohen, 
10 Vet.App. at 138 and Gaines v. West, 11 Vet.App. 353 
(1998); see also 38 C.F.R. § 3.304(f) (1998).

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is necessary.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

The appellant served as a security guard for approximately 
one year while stationed in the Da Nang area during the 
Vietnam War.  According to his statements of record, as well 
as his February 1999 testimony before the undersigned, his 
stressors mainly involved incidents in which he witnessed 
military and civilian injuries and deaths.  He also described 
generalized exposure to mortar attacks and enemy fire.

In one of those incidents, the appellant recalls witnessing a 
fellow servicemate being injured as a result of a Viet- Cong 
"sapper" attack.  Apparently, a Viet- Cong had slipped into 
the Da Nang compound and placed a grenade in the gas tank of 
a 21/2 ton truck.  This truck was about 200 yards in front the 
appellant when it exploded, and he witnessed the driver going 
through the air.  He also witnessed the driver on his way to 
being evacuated.  The soldier's face was totally covered with 
blood and his eyes could not be seen.  He was shaking and 
moaning, but his eventual fate was unknown.  The appellant 
still has nightmares of this event which occurred in 
approximately February or March of 1972. 

A May 1972 briefing from the Da Nang Support Command, 
supplied by the American Legion in August 1988, describes 
sapper attacks on the Da Nang compound.  There were some 
successful sabotage attacks involving placing hand grenades 
in gas tanks of vehicles which resulted in injury and loss of 
life to friendly forces.  Countermeasures for these types of 
attacks had been implemented by April of 1972.

Extracts from a report entitled Air Base Defense in the 
Republic of Vietnam 1961-73, supplied by the United States 
Armed Forces Center for Research for Unit Records (USASCRUR) 
in March 1998, reports that there were 10 soldiers wounded in 
action at the Da Nang compound on February 9, 1972, and one 
soldier wounded in action on March 1, 1972.  USASCRUR 
indicated that verification of daily personnel actions, such 
as wounded or killed in action, may be contained in Morning 
Reports (MR's) maintained by the National Personnel Records 
Center (NPRC).

The Board is of the opinion that the RO should contact the 
NPRC in order to obtain the MR's referenced in the March 1998 
letter from USASCRUR.

To the extent that the appellant alleges exposure to combat 
stressors, the Board notes that VA has recently made 
substantive revisions to 38 C.F.R. § 3.304(f).  64 Fed.Reg. 
117, p. 32807-32808 (June 18, 1999).  This regulatory 
provision governs the type(s) of evidence required to 
establish service connection for PTSD.  The holding of the 
U.S. Court of Veterans Appeals (the Court) in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), requires that the 
appellant's claimed exposure to combat related stressors be 
considered under both the old and the new criteria, and the 
most favorable version applied..

The Board also notes the Court has made it clear that, where 
a claimed stressor is alleged to have incurred during combat, 
VA must make a specific finding as to whether or not the 
claimant was involved in combat.  Gaines, 11 Vet.App. at 359.  
In arriving at its findings of fact, VA must also make a 
finding as to the credibility of the veteran's testimony and 
statements of record.  Cohen, 10 Vet.App. at 145.


In view of the foregoing, the case is REMANDED for the 
following:

1.  RO should ask the appellant to identify all 
current providers of treatment for PTSD.  These 
records should be obtained.

2.  The appellant is hereby informed that he has a 
right to present any additional evidence or 
argument while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995)

3.  The RO should contact the NPRC, ATTN: NCPMR-O, 
9700 Page Avenue, St. Louis, MO 63132 and request 
morning reports submitted by the 80th General 
Support Group during February and March 1972.

4.  Following the completion of the preceding 
steps, the RO should identify the stressor(s) to 
which the appellant was exposed in service.

5.  If, and only if the RO determines the 
existence of a stressor or stressors, the RO 
should then arrange for the appellant to be 
examined by a board of at least two VA 
psychiatrists (board certified, if available) in 
order to determine the diagnoses of all 
psychiatric disorders that are currently present.  
The RO must specify for the examiners the stressor 
or stressors to which it has determined that the 
appellant was exposed in service, and the 
examiners must be instructed to consider only 
those events in determining whether the appellant 
currently has PTSD.  The examination report should 
reflect review by the examiners of all pertinent 
information in the claims folder.  If an acquired 
psychiatric disorder other than PTSD is present, 
the examiners should express an opinion as to 
whether it began in service or was caused by an 
incident or incidents in service.  If PTSD is 
currently present, the examiners should specify 
(1) whether each stressor specified by the RO was 
of sufficient gravity to produce PTSD; (2) whether 
the remaining diagnostic criteria to support a 
diagnosis of PTSD have been satisfied; and (3) 
whether there is a link between the current 
symptomatology and the stressor or stressors in 
service whose existence has been established by 
the RO.  The examination report should include a 
complete rationale for all opinions expressed.  
All necessary special studies or tests, including 
psychological testing and evaluation, should be 
accomplished as part of this examination.  The 
claims folder and a copy of this remand must be 
made available to the examiners for their review 
prior to the examination.

6.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

7.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for PTSD with consideration 
given to all of the evidence of record, to include 
any additional evidence obtained by the RO 
pursuant to this remand.  The RO should make a 
specific finding as to whether the appellant was 
engaged in combat at the time his stressor(s) 
occurred, as required by Gaines, and consideration 
must be given to both the old and new criteria of 
38 C.F.R. § 3.304(f), if applicable.  The 
credibility of the appellant's contentions should 
also be assessed, as required by Cohen.  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

